ODOM, J.
Plaintiff brought suit to recover of defendant the sum of $3,218.00.
Defendant answered denying liability, and asked that plaintiff’s demands be rejected in toto.
The case was tried in the District Court and judgment for $1,020.00 was rendered for plaintiff, and defendant appealed. '
The test of jurisdiction of an appellate court, in so far as the amount involved is concerned, is. the amount or value remaining in contest when the case is finally submitted for decision in the court of original jurisdiction.
Crowell-Spencer Lumber Co. vs. Lynch, 157 La. 21, 101 South. 797.
The amount remaining in contest when the case was finally submitted for decision in the court of original jurisdiction was $3,218.00, far in excess of our maximum jurisdiction, and. as the case is not one for damages for “physical injuries or for the death of a person, or for other damages .sustained by such person or his heirs or legal representatives, arising out of the same circumstances,” we have no jurisdiction.
The case should go to the Supreme Court.
It is therefore ordered that the case be transferred to the Supreme Court in accordance with Act No. 19 of 1912.